     Case 3:19-cv-00581-BEN-BLM Document 27 Filed 10/26/20 PageID.166 Page 1 of 3



1

2

3

4

5

6

7                                  UNITED STATES DISTRICT COURT

8                                SOUTHERN DISTRICT OF CALIFORNIA

9
                                                            Case No.: 19cv581-BEN(BLM)
10    REBECCA WIMBS,

11                                         Plaintiff,       ORDER GRANTING JOINT MOTION TO
                                                            CONTINUE PRE-TRIAL DEADLINES
12    v.                                                    AND MANDATORY SETTLEMENT
                                                            CONFERENCE
13    HOBBY LOBBY STORES, INC., and DOES 1
      through 25, inclusive,
14                                                          [ECF No. 26]
                                        Defendants.
15

16

17         On October 22, 2020, the parties filed a Joint Motion to Continue Pre-Trial Deadlines and

18   Mandatory Settlement Conference (“MSC”). ECF No. 26. The parties seek to continue all dates

19   set in the Court’s June 16, 2020 Order Granting Joint Motion to Continue Discovery Dates and

20   MSC [ECF No. 24] by 120 days. Id. In support of their motion, the parties state that Defendant

21   has subpoenaed 35 different health care providers in order to obtain Plaintiff’s medical records,

22   but that the parties have not been able to obtain the records in a timely manner from the United

23   States Navy-based medical providers that provided the majority of Plaintiff’s medical care

24   immediately following the alleged incident. Id. at 2. The parties further state that, though

25   Balboa Naval Hospital and Naval Medical Center of San Diego sent medical records to Defendant,

26   they did not produce any billing records, imaging records, or a Certification of No Records for

27   the billing and imaging records.    Id. at 3.      The parties state that, without these records,

28   Defendant’s neuroradiology expert cannot provide a complete written report or opinion and

                                                        1
                                                                                      19cv581-BEN(BLM)
     Case 3:19-cv-00581-BEN-BLM Document 27 Filed 10/26/20 PageID.167 Page 2 of 3



1    Defendant cannot determine which third-party medical providers paid for Plaintiff’s medical

2    treatment. Id. Furthermore, the parties state that Defendant does not know when it will receive

3    the requested records and that it anticipates the Navy-based medical providers will not respond

4    for at least another 60 days or longer. Id. at 3-4.

5            In further support of their request, the parties state that they are encountering

6    complications regarding scheduling additional depositions including Defendant’s Federal Rule of

7    Civil Procedure 30(b)(6) witnesses and a third-party witness who lived with Plaintiff around the

8    time of the alleged incident who may have relevant information regarding Plaintiff’s injuries and

9    damages. Id. at 4. Finally, the parties state that they have engaged in preliminary settlement
10   discussions and have agreed to participate in private mediation with mediator Michael D.

11   Moorhead. Id. However, the parties state that Mr. Moorhead “only has five days available for

12   a full day of mediation in 2020, all dates and holidays, that the Parties cannot accommodate.”

13   Id. Therefore, the parties state that they have tentatively agreed to participate in mediation in

14   January 2021 and assert that a continuance of deadlines “would enable the Parties to devote

15   their resources to private mediation and benefit the settlement process.” Id. at 5.

16           After considering the parties’ arguments and consulting with District Judge Roger T.

17   Benitez, the Court GRANTS the parties’ joint motion 1 and sets the following dates:

18

19       Deadline                                 Current Date             New Date
20       Fact Discovery Completion                October 27, 2020        February 24, 2021
21       Expert Discovery Completion              October 27, 2020        February 24, 2021
22       Pretrial Motions Filing Deadline         November 30, 2020       March 30, 2021
23       Confidential Settlement Statements       October 28, 2020        April 2, 2021
24       Mandatory Settlement Conference          November 4, 2020 at     April 12, 2021 at
25

26

27   1
       The Court notes that the pre-trial dates in the instant case have been continued at least four
     times. See Docket. A continuance of 120 days is longer than would normally be granted and
28   further continuances are unlikely to be granted in the future.

                                                     2
                                                                                     19cv581-BEN(BLM)
     Case 3:19-cv-00581-BEN-BLM Document 27 Filed 10/26/20 PageID.168 Page 3 of 3



1       Deadline                                  Current Date          New Date
2                                                 1:30 p.m.             9:30 a.m.
3       Pretrial Disclosures                      January 4, 2021       May 10, 2021
4       L.R. 16.1(f)(4) Meeting of Counsel        January 11, 2021      May 17, 2021
5       Plaintiff’s Proposed Pretrial Order due   January 19, 2021      May 24, 2021
6       to Defendants
7       Proposed Final Pretrial Conference        January 25, 2021      June 1, 2021
8       Order
9       Final Pretrial Conference                 February 1, 2021      June 7, 2021
10                                                at 10:30 a.m.         at 10:30 a.m.
11

12

13          All other guidelines and requirements remain as previously set. See ECF No. 19.

14          IT IS SO ORDERED.

15   Dated: 10/26/2020

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    3
                                                                                    19cv581-BEN(BLM)
